— Petition granted only to the extent of finding that respondent has been convicted of a serious crime within the meaning of section 90 (subd 4, par d) of the Judiciary Law, referring the matter for a hearing pursuant to section 90 (subd 4, par h) of the Judiciary Law and suspending respondent from practice as an attorney and counselor at law in the State of New York, effective August 29, 1984, until determination of the petition and the further order of this court. Concur — Kupferman, J. P., Sullivan, Ross, Bloom and Alexander, JJ.